DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7, 9, 11, 13, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 7,995,055). 
Regarding claims 1, 7, 13, Ma et al. disclose an electronic device, comprising: one or more processors, and a memory, configured to store one or more programs that, when executed by the one or more processors, cause the one or more processors to implement a ground detection method, the method comprising: projecting a laser point cloud obtained to a high resolution mesh and a low resolution mesh respectively (see Figs.2, 3, Col.3, line 62-Col.4, line 16, Col.9, lines 33-40); filtering out candidate ground points in the high resolution mesh (Col.6, lines 7-29, Col. 6, lines 10-63); and performing ground fitting based on the candidate 
Regarding claims 3, 9, 15, Ma et al. disclose performing the ground fitting based on the candidate ground points in the low resolution mesh (Col.5, line 7-29, Col.5, line 67-Col.6, line 9) comprises: determining a distance between each grid in the low resolution mesh and a predetermined center position; and performing the ground fitting based on the candidate ground points in each grid in the low resolution mesh respectively according to an ascending order of the distance between each grid in the low resolution mesh and the predetermined center position (Col.2, lines 4-16, Col.7, lines 7-30).
Regarding claims 5, 11, 17, Ma et al. disclose for a target grid (object) in the low resolution mesh in which the ground is failed to be fitted, determining a ground equation of the target grid based on ground equations fitted in 8 neighborhoods around the target grid (Figs. 8A, 8B, Col.7, lines 31-62, Col.9, lines 3-13).
Claim(s) 1, 7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. (US 20160154999). 
Regarding claims 1, 7, and 13, Fan et al. disclose a method of detecting the ground from 3D point cloud data and specifically discloses the following technical .
Allowable Subject Matter
Claims 2, 4, 6, 8, 10, 12, 14, 16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claims 4, 10, 16, none of the prior art of record teaches or suggests performing the ground fitting based on the candidate ground points in each grid in the low resolution mesh respectively according to the ascending 
Regarding claims 6, 12, and 18, none of the prior art of record teaches or suggests wherein, determining the ground equation of the target grid based on the . It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

/JOHN H LE/Primary Examiner, Art Unit 2862